DETAILED ACTION
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach a robotic arm that is fully retractable within a vehicle body of an automobile and further includes the ability to extend outside of said vehicle body for identifying one or more objects and an associated attribute of said one or more objects, create a transport plan to transfer said one or more identified objects into and/or out of said vehicle based on the associated attribute of the one or more identified objects, and further control said robotic arm to execute said transport plan.  The prior art of Kanitz (US 2019/0358818 A1) is directed towards a robotic arm that is provided within a vehicle, that includes the capability to retract within said vehicle body and extend beyond the vehicle body, but is directed towards cleaning the interior of said vehicle and does not include the ability to identify attributes of particular objects and further handle said objects based on an associated attribute of said object(s) into and/or out of said vehicle. The prior art of Hung et al (US 2020/0131725 A1, hereinafter Hung) discloses a vehicle (i.e. truck) including dual robotic arms that is/are utilized for deploying/collecting traffic cones into a bed of said vehicle and further fails to identify particular attributes of said one or more objects for the purposes of generating a transport plan for moving the one or more objects into and/or out of said vehicle.  The prior art of Bastian, II et al (US 2017/0066592 A1, hereinafter Bastian) discloses an automated guided vehicle (AGV), used in warehousing and manufacturing environments, that includes a robotic arm mounted to the frame of the AGV, and utilized to transport items from one location to another within said facility/warehouse. These .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664